Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chia Yun Chou on 5/2/22.

The application has been amended as follows: 

	In line 6 of claim 9, delete “suitable for use in an electric vehicle”

	In line 9 of claim 9, following “1.0 (w/w)%”, insert “of the lubricant”

	Cancel claim 10.

	In line 1 of claim 14, replace “in a Group III” with “is a Group III”

	In claim 14, following “99.9 (w/w)%”, insert “of the lubricant”

	In claim 16 following “20 (w/w)%”, insert “of the lubricant”

In claim 19 following “0.5 (w/w)%”, insert “of the lubricant”

	In line 6 of claim 25, delete “suitable for use in an electric vehicle”

	In line 9 of claim 25, following “1.0 wt %”, insert “of the lubricant”


Statement of Reasons for Allowance
Claims 9 and 25 have been amended to overcome the objections set forth in the previous office action. The claims are therefore allowed for the reasons stated in the previous office action. Claim 9 and its dependent claims require that the chart depict the expected lubricant color change undergone by the lubricant under the temperature window of about 40° C up to about 125° C, where the color of the lubricant is amber at 40° C and blue or green at 125° C. The prior art, as discussed in paragraph 11 of the previous office action, does not disclose such a chart, and since the references do not discuss the color change within the recited temperature window, one of ordinary skill in the art would not have been motivated to modify Narita, Donnelly, De Feo, or Cooper to contain the claimed chart. 
The method of claim 25 requires that the transmission components be operated under a temperature window of about 40° C up to about 125° C. The later method step of “operating the transmission component under a set of conditions to form a used lubricant formulation” is therefore considered to require operating the transmission component at about 40° C up to about 125° C. While claim 25 does not explicitly state that the chart depict the color change at 40° to 125° C, the claim does require that the control lubricant used to create the chart be created under a substantially similar set of conditions as the used lubricant formulation. As discussed above, the prior art, as exemplified by the references discussed in the above rejections and previous office actions, does not disclose or render obvious the claimed method and chart. Cooper, in paragraph 118, discloses an indicating additive which changes color above 145° C, and De Feo discloses color changes at 160°, both well outside the range recited in the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771